Citation Nr: 0606320	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  99-12 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to March 
1971, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which determined that new and material 
evidence had not been submitted to reopen the previously 
denied claim of entitlement to service connection for post-
traumatic stress disorder.  The Board first considered this 
appeal in October 2000 and reopened the claim.  The issue 
here on appeal, however, was remanded for additional 
development.  The Board again remanded the issue on appeal in 
August 2003 for further development.  All requested 
development was performed and the matter is now properly 
returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran experienced stressful events during his 
active service and now has post-traumatic stress disorder as 
a result of the in-service stressors.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred as a consequence 
of active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the veteran in proceeding with this appeal given the 
favorable nature of the Board's decision.

The veteran contends that he developed post-traumatic stress 
disorder as a result of experiences during his service in the 
Republic of Vietnam.  He acknowledges that he did not have a 
combat military occupational specialty, but asserts that in 
his capacity as a driver, he witnessed the death of fellow 
servicemen when an armored vehicle hit a land mine.  The 
veteran also related being exposed to gruesome sights when on 
patrol and when performing his duties in combat operations.

The veteran's service personnel records show that he had 
military occupational specialties as an automobile mechanic 
and as a driver during his service in Vietnam with the United 
States Marine Corps.  He is reported to have participated in 
combat operations against the Viet Cong in Danang from June 
1970 to March 1971.  Navy chronologies for the period of June 
1970 through August 1970 reflect that an armored vehicle hit 
a land mine, killing one serviceman and injuring five others.  
The details of the chronology include reference to a vehicle 
behind the vehicle that hit the mine consistent with the 
stressor identified by the veteran long before the records 
were obtained from the Navy.  The Navy records also show that 
the battalion to which the veteran was attached participated 
in ambushes and interrogations and lacked enough troops 
needed to collect prisoners and dead.

Service medical records do not include any complaints of or 
treatment for a psychiatric disorder.  Post-service treatment 
records, however, show treatment for post-traumatic stress 
disorder and a diagnosis of the disorder based on in-service 
events as outlined above.  Upon VA examinations in August 
1997 and October 2001, the veteran was given an Axis I 
diagnosis of post-traumatic stress disorder provided the in-
service stressors were verified.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f).  The diagnosis of a mental disorder 
must conform to the DSM-IV and be supported by the findings 
of a medical examiner.  See 38 C.F.R. § 4.125(a).

The Board points out at this juncture that it is the defined 
and consistently applied policy of VA to administer the law 
under a broad interpretation, consistent, however, with the 
facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

When considering the evidence as outlined above, the Board 
finds that the veteran did not engage in combat with the 
enemy, but he participated in combat operations and was 
exposed to stressful events.  One particular event in which 
the veteran witnessed death and severe injury to fellow 
servicemen was verified through Navy chronologies.  
Additionally, the Navy records show that the veteran probably 
saw the gruesome events described as his battalion was 
involved in operations that required more men than were 
available and the records include evidence of exposure to 
many dead enemy soldiers.  This evidence is deemed to be 
independent corroboration of the veteran's in-service 
stressors.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).  

The medical evidence of record clearly shows that the veteran 
is currently diagnosed as having post-traumatic stress 
disorder due to events that occurred during service.  Upon 
receipt of the corroborating evidence of the stressors, the 
diagnosis of post-traumatic stress disorder based on the 
veteran's stressors in the Republic of Vietnam during active 
service may be accepted.  Thus, the Board finds that post-
traumatic stress disorder began as a result of experiences 
during active service and the veteran's claim for service 
connection for post-traumatic stress disorder is granted.


ORDER

Service connection for post-traumatic stress disorder is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


